

Exhibit 10.3






PERFORMANCE SHARE UNIT AGREEMENT
Pursuant to the
CONSTELLATION BRANDS, INC.
LONG-TERM STOCK INCENTIVE PLAN
Name of Participant:
 
 
 
Date of Grant:
 
 
 
Target Number of Performance Share Units:




 
 
Service Vesting Date:
 
 
 
Earliest Retirement Date:
(pursuant to Section 2(b)(iii))




 
 
PSU Payment Period (Pursuant to Section 3(a))
Within the two week period following the
Service Vesting Date





Constellation Brands, Inc. (the “Company”) hereby awards to the designated
participant (“Participant”), the opportunity to receive the Performance Share
Units described herein under the Company’s Long-Term Stock Incentive Plan,
Amended and Restated as of July 18, 2017 (the “Plan”). Performance Share Units
consist of the right to receive shares of Class A Common Stock, par value $.01
per share, of the Company (“Shares”). Generally, the Participant will not
receive any Performance Share Units unless specified service and performance
requirements are satisfied. This Performance Share Unit Agreement is subject to
the attached Terms and Conditions of Performance Share Unit Agreement
(collectively with this document, this “Agreement”) and terms of the Plan.
PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THIS
AGREEMENT. FOR EXAMPLE, IMPORTANT ADDITIONAL INFORMATION ON VESTING AND
FORFEITURE OF THE PERFORMANCE SHARE UNITS COVERED BY THIS AWARD IS CONTAINED IN
SECTIONS 2 THROUGH 8 OF THE TERMS AND CONDITIONS. TO THE EXTENT ANY CAPITALIZED
TERMS USED IN THE TERMS AND CONDITIONS ARE NOT DEFINED HEREIN, THEY WILL HAVE
THE MEANING ASCRIBED TO THEM IN THE PLAN.
BY MY ELECTRONIC ELECTION TO ACCEPT THE TERMS AND CONDITIONS OF THIS GRANT OF
PERFORMANCE SHARE UNITS (WHICH SERVES AS MY ELECTRONIC SIGNATURE OF THIS
AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE PLAN IS GOVERNED BY THE
PROVISIONS OF THE PLAN AND THIS AGREEMENT (INCLUDING ITS TERMS AND CONDITIONS
AND THE APPENDIX, IF ANY, FOR MY COUNTRY OF RESIDENCE OR EMPLOYMENT, IF
DIFFERENT). IF I FAIL TO ACCEPT THE TERMS AND CONDITIONS OF THIS AWARD WITHIN
NINETY (90) DAYS OF THE DATE OF GRANT SET FORTH ABOVE, THE COMPANY MAY DETERMINE
THAT THIS AWARD HAS BEEN FORFEITED.


PSU

--------------------------------------------------------------------------------

2




TERMS AND CONDITIONS OF PERFORMANCE SHARE UNIT AGREEMENT




1.Grant. The Company hereby awards to the Participant under the Plan as a
separate incentive and not in lieu of any salary or other compensation for his
or her services the opportunity to receive Performance Share Units, subject to
all of the terms and conditions in this Agreement and the Plan. Generally, the
Participant will not receive any Performance Share Units unless the specified
service and performance requirements set forth herein are satisfied.


2.Vesting in Performance Share Units.


(a)Performance and service vesting requirements. Except as otherwise provided in
Section 2(b), both performance and service vesting requirements must be
satisfied before the Participant can earn Performance Share Units under this
Agreement. With certain exceptions noted below, the Participant will vest in
his/her right to receive Performance Share Units under this Agreement if the
Participant remains in continuous employment with the Company or its
Subsidiaries until the Service Vesting Date (as set forth on the first page of
this Agreement) and the Company achieves the performance targets specified in
Schedule A. If the Participant remains in continuous employment with the Company
or its Subsidiaries until the Service Vesting Date, the Participant shall vest
in his/her right to receive a number of Performance Share Units based on the
performance matrix set forth in Schedule A. Schedule A sets forth how the number
of the Participant’s vested Performance Share Units is calculated.


(b)Special Vesting Rules.


(i)Death or PSU Disability. If the Participant dies or incurs a PSU Disability
(as defined below) while employed by the Company or its Subsidiaries prior to
the Service Vesting Date, the Participant shall vest in a number of Performance
Share Units equal to the number of the Participant’s Target Number of
Performance Share Units, provided that such Performance Share Units were not
previously forfeited. A “PSU Disability” means a disability as defined under
Treasury regulation section 1.409A-3(i)(4)(i)(A) which generally means that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months. Any Performance Share Units that do not vest under this
provision shall be forfeited upon the Participant’s death or PSU Disability.


(ii)Retirement. Subject to the requirements of Section 9(d), if the Participant
ceases to be employed by the Company and its Subsidiaries prior to the Service
Vesting Date as a result of the Participant’s Retirement at any time on or after
the Earliest Retirement Date (as set forth on the first page of this Agreement),
the Participant shall be deemed to have met the service vesting requirements
under this Agreement and shall be eligible to receive a number of Performance
Share Units equal to (X) multiplied by (Y), where: (X) equals the number of
Performance Share Units to which the Participant would be entitled based on
actual performance during the Valuation Period as described in the performance
matrix set forth in Schedule A; and (Y) is a ratio, the numerator of which
equals the number of days the Participant remained in continuous employment with
the Company and its Subsidiaries from the beginning of the Valuation Period as
described in the performance matrix set forth in Schedule A (“Performance Start
Date”) until Retirement, and the denominator of which equals the number of days
from the Performance Start Date through the end of the Valuation Period as
described in the performance matrix set forth in Schedule A. For purposes of
this Agreement:


(A)“Retirement” means the Participant ceases to be employed by the Company and
its Subsidiaries for any reason other than Cause, death or disability (including
but not limited


PSU

--------------------------------------------------------------------------------

3


to a PSU Disability) on or after the date the Participant attains Retirement
Eligibility with respect to this Award;


(B)“Retirement Eligibility” with respect to this Award means a Participant
attaining age sixty (60) and completing five (5) Full Years of continuous
employment with the Company and its Subsidiaries; and


(C)“Full Year” means a twelve-month period beginning on the date of the
Participant's commencement of service for the Company or a Subsidiary and each
anniversary thereof.


The Participant's continuous employment with the Company and its Subsidiaries
shall be determined by the Committee in its sole discretion (subject to Section
7 and other applicable requirements of Code Section 409A and the Treasury
regulations and guidance issued thereunder (“Section 409A”), to the extent
applicable).


(iii)Other Termination. In the event that the Participant ceases to be employed
by the Company or its Subsidiaries prior to the Service Vesting Date or, if
earlier, the date of a PSU Change in Control for any reason other than death or
Retirement, the Participant shall forfeit his/her right to all unvested and
unpaid Performance Share Units. For Participants based outside of the United
States, the Participant ceases to be employed with the Company and its
Subsidiaries on the later of (A) the date that is the last day of any statutory
notice of termination period applicable to the Participant pursuant to
applicable employment standards legislation, and (B) the date that is designated
by the Company or any Subsidiary as the last day of the Participant’s employment
with the Company or any Subsidiary, and the date that the Participant ceases to
be employed by the Company or its Subsidiaries specifically does not mean the
date on which any period of reasonable notice that the Company or any Subsidiary
may be required at law to provide to the Participant expires. Unless otherwise
determined by the Committee, an authorized leave of absence pursuant to a
written agreement or other leave entitling the Participant to reemployment in a
comparable position by law or Rule shall not constitute a termination of
employment for purposes of the Plan unless the Participant does not return at or
before the end of the authorized leave or within the period for which
re-employment is guaranteed by law or Rule. The Participant will cease to be
employed by the Company or its Subsidiaries if the Participant is employed by an
entity that ceases to be a Subsidiary.


(iv)Leave of Absence. Unless otherwise determined by the Committee or required
under Section 409A, an authorized leave of absence pursuant to a written
agreement or other leave entitling the Participant to re-employment in a
comparable position by law or Rule shall not constitute a termination of
employment for purposes of the Plan and shall not interrupt the Participant's
continuous employment with the Company and its Subsidiaries unless the
Participant does not return at or before the end of the authorized leave or
within the period for which re-employment is guaranteed by law or Rule.


(v)Change in Control Termination. If the successor or purchaser in the Change in
Control has assumed the Company’s obligations with respect to the Performance
Share Units or provided a substitute award as contemplated by Section 22 of the
Plan and, within 24 months following the occurrence of the Change in Control,
the Participant’s employment is terminated without Cause or if the Participant
terminates employment for Good Reason, the Participant shall become vested in
the Participant’s Target Number of Performance Share Units or if a substitute
award has been provided,  a number of units in the successor company (or a
subsidiary or affiliate of such successor company, as applicable) that is equal
in value to the Participant’s Target Number of Performance Share Units as of the
effective date of the Change in Control; provided that such Performance Share
Units or substitute award units were not previously forfeited.


3.Time and Form of Payment. Payouts of vested Performance Share Units shall be
made in the form of shares of the Company’s Class A Stock. Each Performance
Share Unit awarded under this


PSU

--------------------------------------------------------------------------------

4


Agreement consists of the right to receive one share of Class A Stock. Vested
Performance Share Units shall be paid as follows:


(a)Payments for Reasons other than Death, PSU Disability or following a Change
in Control Termination. The Participant’s vested Performance Share Units under
Sections 2(a) and 2(b), as applicable, shall be paid during the PSU Payment
Period (as set forth on the first page of this Agreement), but payment shall
only be made after the Committee completes the written certification set forth
in Section 7 below with respect to this Award and subject to Section 9(d) (if
applicable).


(b)Death or PSU Disability. If the Participant dies or incurs a PSU Disability
while employed by the Company or its Subsidiaries prior to the Service Vesting
Date, the Participant’s vested Performance Share Units shall be paid within
thirty (30) days following the date of the Participant’s death or PSU
Disability.


(c)Change in Control. If the Participant's employment is terminated following a
Change in Control in accordance with Section 2(b)(v), the Participant shall
receive payment within thirty (30) days following the date of the Participant's
termination of employment.


4.Restrictive Covenants.


(a)The Participant agrees that (i) during the period of employment with the
Company and/or its Subsidiaries (and its successors) (“Constellation” for the
purpose of this Section 4) and (ii) during any period of continued vesting
following Retirement in accordance with Section 2(b), the Participant will not,
without the written consent of the Company, seek or obtain a position with a
Competitor (as defined below) in which the Participant will use or is likely to
use any confidential information or trade secrets of Constellation, or in which
the Participant has duties for such Competitor that involve Competitive Services
(as defined below) and that are the same or similar to those services actually
performed by the Participant for Constellation. The parties agree that the
Participant may continue service on any boards of directors on which he is
serving while employed by Constellation. If Participant’s employment is
terminated by the Participant for Good Reason or by Constellation for any reason
other than Cause, then the Company will not unreasonably withhold such consent
provided the Company receives information and assurances, satisfactory to the
Company, regarding the Participant’s new position.


(b)The Participant understands and agrees that the relationship between
Constellation and each of their respective employees constitutes a valuable
asset of Constellation and may not be converted to the Participant’s own use.
Accordingly, the Participant hereby agrees that (i) during the period of
employment with Constellation and (ii) during any period of continued vesting
following Retirement in accordance with Section 2(b), the Participant shall not
directly or indirectly, on his own behalf or on behalf of another person,
solicit or induce any employee to terminate his or her employment relationship
with Constellation or to enter into employment with another person. The
foregoing shall not apply to employees who respond to solicitations of
employment directed to the general public or who seek employment at their own
initiative.


For the purposes of this Section 4, “Competitive Services” means the provision
of goods or services that are competitive with any goods or services offered by
Constellation including, but not limited to manufacturing, importing, exporting,
distributing or selling wine, beer, liquor or other alcoholic beverages in the
United States, Canada, New Zealand, Italy and/or Mexico. The parties acknowledge
that Constellation may from time to time during the term of this Agreement
change or increase the line of goods or services it provides and its geographic
markets, and the Participant agrees that this provision shall be deemed to be
amended from time to time to include such different or additional goods,
services, and geographic markets to the definition of “Competitive Services” for
purposes of this Section 4. “Competitor” means any individual or any entity or
enterprise engaged, wholly or in part, in Competitive Services.


PSU

--------------------------------------------------------------------------------

5




(c)    The Participant agrees that, due to his position of trust and confidence,
the restrictions contained in this Section 4 are reasonable, and the equity
compensation conferred on him in this Agreement is adequate consideration, and,
since the nature of Constellation’s collective business is international in
scope, the geographic restriction herein is reasonable.


(d)    The Participant acknowledges that a breach of this Section 4 will cause
irreparable injury and damage, which cannot be reasonably or adequately
compensated by money damages. Accordingly, the Participant acknowledges that the
remedies of injunction and specific performance shall be available in the event
of such a breach, and the Company shall be entitled to money damages, costs and
attorneys’ fees, and other legal or equitable remedies, including an injunction
pending trial, without the posting of bond or other security. Any period of
restriction set forth in this Section 4 shall be extended for a period of time
equal to the duration of any breach or violation thereof.


(e)    In the event of the Participant’s breach of this Section 4, in addition
to the injunctive relief described above, all unvested Restricted Stock Units
held by the Participant shall immediately forfeit on the date which the
Participant breaches this Section 4 unless terminated sooner by operation of
another term or condition of this Agreement or the Plan, and any gain realized
by the Participant from the vesting of any Restricted Stock Units, following
such breach, shall be paid by the Participant to the Company.


(f)    In the event that any provision of this Section 4 is held to be in any
respect an unreasonable restriction, then the court so holding may modify the
terms thereof, including the period of time during which it operates or the
geographic area to which it applies, or effect any other change to the extent
necessary to render this Section 4 enforceable, it being acknowledged by the
parties that the representations and covenants set forth herein are of the
essence of this Agreement. Notwithstanding anything in this Agreement to the
contrary, the post-employment restrictive covenants described in this Section
above will not apply to this Award to the extent required under California law.


(g)    Trade Secrets and Confidential Information. The Participant agrees that
unless duly authorized in writing by the Company, he will neither during his
employment by Constellation nor at any time thereafter divulge or use in
connection with any business activity other than that of Constellation any trade
secrets or confidential information first acquired by the Participant during and
by virtue of employment with Constellation. Notwithstanding the foregoing,
nothing in this Agreement prohibits Participant from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Securities and Exchange Commission, or making
other disclosures that are protected under the whistleblower protections of
federal law or regulation.


5.Committee Discretion. The Committee, in its absolute discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Performance Share Units at any time; provided that, the time or
schedule of any amount to be settled pursuant to the terms of this Agreement
that provides for the deferral of compensation under Section 409A, may not be
accelerated except as otherwise permitted under Section 409A. The Committee has
complete and full discretionary authority to make all decisions and
determinations under this Agreement, and all decisions and determinations by the
Committee will be final and binding upon all persons, including, but not limited
to, the Participant and his/her personal representatives, heirs and assigns.


6.Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement shall, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if no beneficiary survives
the Participant, the Participant does not designate any beneficiary or the
Committee does not permit beneficiary designations, to the administrator or
executor of the Participant’s estate. Any designation of a beneficiary by the
Participant shall be effective only if such designation is made in a form and
manner acceptable to the Committee. Any such permitted transferee upon the


PSU

--------------------------------------------------------------------------------

6


Participant’s death must furnish the Company with (a) written notice of his or
her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.


7.[Reserved]


8.Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, in the event that any delivery of Shares to the Participant is made
upon, or as a result of the Participant’s termination of employment (other than
as a result of death), and the Participant is a “specified employee” (as that
term is defined under Section 409A) at the time the Participant becomes entitled
to delivery of such Shares, and provided further that the delivery of such
Shares does not otherwise qualify for an applicable exemption from Section 409A,
then no such delivery of such Shares shall be made to the Participant under this
Agreement until the date that is the earlier to occur of: (i) the Participant’s
death, or (ii) six (6) months and one (1) day following the Participant’s
termination of employment (the “Delay Period”). For purposes of this Agreement,
to the extent the Performance Share Units (or equivalent units received
following a Change in Control) are subject to the provision of Section 409A, the
terms “ceases to be employed”, “termination of employment” and variations
thereof, as used in this Agreement, are intended to mean a termination of
employment that constitutes a “separation from service” under Section 409A.


Performance Share Units are generally intended to be exempt from Section 409A as
short-term deferrals and, accordingly, the terms of this Agreement shall be
construed to preserve such exemption. To the extent that Performance Share Units
granted under this Agreement are subject to the requirements of Section 409A,
this Agreement shall be interpreted and administered in accordance with the
intent that the Participant not be subject to tax under Section 409A. Neither
the Company nor any of its Subsidiaries shall be liable to any Participant (or
any other individual claiming a benefit through the Participant) for any tax,
interest, or penalties the Participant might owe as a result of participation in
the Plan, and the Company and its Subsidiaries shall have no obligation to
indemnify or otherwise protect the Participant from the obligation to pay any
taxes pursuant to Section 409A, unless otherwise specified.


9.Settlement of Performance Share Units.


(a)Status as a Creditor. Unless and until Performance Share Units have vested in
accordance with Section 2 above and become payable under Section 3 above, the
Participant will have no settlement right with respect to any Performance Share
Units. Prior to settlement of any vested Performance Share Units, the vested
Performance Share Units will represent an unfunded and unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
The Participant is an unsecured general creditor of the Company, and settlement
of Performance Share Units is subject to the claims of the Company’s creditors.


(b)Form of Settlement. Performance Share Units will be settled in the form of
Shares of Class A Stock. Fractional Shares will not be issued upon the vesting
of Performance Share Units. In the event that a fractional Share is owed to the
Participant, the Company may (i) round up the Shares that are payable to the
Participant to the nearest whole number, or (ii) pay a cash payment equivalent
in place of such fractional Share. Upon issuance, Shares will be electronically
transferred to an account in the Participant’s name at the provider then
administering the Plan as it relates to the Performance Share Units.


(c)Clawback. Notwithstanding any provision to the contrary, any “clawback” or
“recoupment” policy required under applicable law or provided for under Company
policy shall automatically apply to this Award.


(d)Execution of Separation Agreement and Release. The Company may require, in
its sole discretion, that Shares to be delivered as a result of the
Participant's Retirement, if any, shall only be delivered if the Participant
executes and delivers to the Company, a full general release, in a form


PSU

--------------------------------------------------------------------------------

7


acceptable to the Company, releasing all claims, known or unknown, that the
Participant may have through the date of such release against the Company or its
affiliates and such release becoming legally effective and not subject to
revocation within thirty (30) days following the Participant's termination of
employment. To the extent applicable, if the requirements of the preceding
sentence have not been met, the participant will not be entitled to receive any
Shares under any Performance Share Units that would otherwise vest as a result
of the Participant's Retirement. The provisions of this Section 9(d) shall not
affect the timing of the issuance of Shares provided under Section 3(a).


10.Dividend Equivalents.  During the period beginning on the Date of Grant and
ending on the date that Shares are issued in settlement of vested Performance
Share Units, the Participant will accrue dividend equivalents on Performance
Share Units equal to any cash dividend or cash distribution that would have been
paid on the Performance Share Unit had that Performance Share Unit been an
issued and outstanding Share of Class A Common Stock on the record date for the
dividend or distribution.  Such accrued dividend equivalents (i) will vest and
become payable upon the same terms and at the same time of settlement as the
Performance Share Unit to which they relate (and will be payable with respect to
any Shares that are issued or that are withheld pursuant to Section 11 in order
to satisfy Participant’s Tax-Related Items), (ii) will be denominated and
payable solely in cash and paid in such manner as the Company deems appropriate,
and (iii) will not bear or accrue interest.  Dividend equivalent payments, at
settlement, will be net of applicable federal, state, local and foreign income
and social insurance withholding taxes as provided in Section 11. Upon the
forfeiture of the Performance Share Units, any accrued dividend equivalents
attributable to such Performance Share Units will also be forfeited.


11.Responsibility for Taxes & Tax Withholding. Regardless of any action the
Company or any of its Subsidiaries takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or any
of its Subsidiaries. The Participant further acknowledges that the Company
and/or its Subsidiaries (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect to the
Performance Share Units, including, but not limited to, the grant, vesting or
settlement of the Performance Share Units, the issuance of Shares upon
settlement of the Performance Share Units, the subsequent sale of Shares
acquired pursuant to such issuance and the receipt of any dividends and/or
dividend equivalents; and (b) do not commit to and are under no obligation to
structure the terms of any Award to reduce or eliminate Participant’s liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable event, the Participant
acknowledges that Company and/or its Subsidiaries may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Company and/or its Subsidiaries, or their respective agents, will withhold
Shares to be issued upon vesting/settlement of the Performance Share Units,
unless the Company and/or its Subsidiaries, at their discretion, permit the
obligations to be satisfied with regard to all Tax-Related Items by one or a
combination of the following:


(a)withholding from the Participant’s wages/salary or other cash compensation
paid to the Participant by the Company and/or its Subsidiaries; or


(b)withholding from proceeds of the Shares acquired upon settlement of the
Performance Share Units either through a voluntary sale or through a mandatory
sale arranged by the Company (on Participant’s behalf pursuant to this
authorization);




PSU

--------------------------------------------------------------------------------

8


however, if the Participant is a Section 16 officer of the Company under the
U.S. Securities and Exchange Act of 1934, as amended, then the Company will
withhold in Shares upon the relevant taxable or tax withholding event, as
applicable, unless the use of such withholding method is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, in which case, the obligation for Tax-Related Items may be
satisfied by one or a combination of methods (a) and (b) above.


Notwithstanding anything to the contrary in the Plan, the Participant shall not
be entitled to satisfy any Tax-Related Item or withholding obligation that arise
as a result of the Agreement by delivering to the Company any shares of capital
stock of the Company. To avoid negative accounting treatment, the Company and/or
its Subsidiaries may withhold or account for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates
(but not in excess of the maximum amount permitted for tax withholding under
applicable law). If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, the Participant is deemed to have been
issued the full number of Shares attributable to the vested Performance Share
Units, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.


The Participant shall pay to the Company and/or its Subsidiaries any amount of
Tax-Related Items that the Company and/or its Subsidiaries may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that will not for any reason be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.


By accepting this grant of Performance Share Units, the Participant expressly
consents to the methods of withholding Tax-Related Items by the Company and/or
its Subsidiaries as set forth herein, including the withholding of Shares and
the withholding from the Participant's wages/salary or other amounts payable to
the Participant. All other Tax-Related Items related to the Performance Share
Units and any Shares delivered in satisfaction thereof are the Participant's
sole responsibility.


12.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Performance Share Units (whether
vested or unvested) or underlying Shares unless and until such Performance Share
Units vest and the corresponding Shares are issued. After such issuance, the
Participant shall have the rights of a stockholder of the Company with respect
to voting such Shares and receipt of dividends and distributions on such Shares,
if any.


13.Acknowledgments. The Participant acknowledges and agrees to the following:


(a)The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time.


(b)The grant of the Performance Share Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of
Performance Share Units, or benefits in lieu of the Performance Share Units,
even if the Performance Share Units have been granted repeatedly in the past.


(c)All determinations with respect to such future Performance Share Units, if
any, including, but not limited to, the times when Performance Share Units shall
be granted or when Performance Share Units shall vest, will be at the sole
discretion of the Committee.


(d)The Participant’s participation in the Plan is voluntary.




PSU

--------------------------------------------------------------------------------

9


(e)The future value of the Shares is unknown and cannot be predicted with
certainty.


(f)No claim or entitlement to compensation or damages arises from the
termination or forfeiture of the Award, termination of the Plan, or diminution
in value of the Performance Share Units or Shares, and the Participant
irrevocably releases the Company and its Subsidiaries from any such claim that
may arise.


(g)Neither the Plan nor the Performance Share Units shall be construed to create
an employment relationship where any employment relationship did not otherwise
already exist.


(h)Nothing in this Agreement or the Plan shall confer upon the Participant any
right to continue to be employed by the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company or the
Subsidiary, which are hereby expressly reserved, to terminate the employment of
the Participant under applicable law.


(i)The transfer of the employment of the Participant between the Company and any
one of its Subsidiaries (or between Subsidiaries) shall not be deemed a
termination of service.


(j)Nothing in this Agreement shall affect the Participant’s right to participate
in and receive benefits under and in accordance with the then current provisions
of any pension, insurance or other employee welfare plan or program of the
Company or any Subsidiary in which the Participant is entitled to participate.


(k)The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


(l)In addition, the following provisions apply if the Participant is providing
services outside the United States:


(i)The value of the Performance Share Units is an extraordinary item of
compensation, which is outside the scope of the Participant’s employment
contract (if any), except as may otherwise be explicitly provided in the
Participant’s employment contract (if any).


(ii)The Performance Share Units are not part of normal or expected compensation
or salary for any purpose, including, but not limited to, calculating
termination, severance, resignation, redundancy, end of service, or similar
payments, or bonuses, long-service awards, pension or retirement benefits.


(iii)The Participant acknowledges and agrees that neither the Company, the
Employer nor any Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Performance Share Units or of any amounts due
to the Participant pursuant to the settlement of the Performance Share Units or
the subsequent sale of any Shares acquired upon settlement.


(iv)The Company reserves the right to impose other requirements on participation
in the Plan, on the Performance Share Units and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local laws and Rules or facilitate the administration of the
Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.




PSU

--------------------------------------------------------------------------------

10


14.Changes in Stock. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s Class A
Stock shall be increased, reduced or otherwise changed, the Performance Share
Units shall be adjusted automatically consistent with such change to prevent
substantial dilution or enlargement of the rights granted to, or available for,
the Participant hereunder.


15.Address for Notices. All notices to the Company shall be in writing and sent
to the Company’s General Counsel at the Company’s corporate headquarters.
Notices to the Participant shall be addressed to the Participant at the address
as from time to time reflected in the Company’s employment records as the
Participant’s address.


16.Transferability. The Participant shall have no right to sell, assign,
transfer, pledge or otherwise encumber the Performance Share Units in any
manner. Shares may be sold, assigned, transferred or encumbered only after they
are issued to the Participant upon settlement. Following the settlement and
issuance of Shares, in the event the Company permits the Participant to arrange
for a sale of Shares through a broker or another designated agent of the
Company, the Participant acknowledges and agrees that the Company may block any
such sale and/or cancel any order to sell placed by the Participant, in each
case if the Participant is not then permitted under the Company’s insider
trading policy to engage in transactions with respect to securities of the
Company. If the Committee determines that the ability of the Participant to sell
or transfer Shares is restricted, then the Company may notify the Participant in
accordance with Section 15 of this Agreement. The Participant may only sell such
Shares in compliance with such notification from the Company.


17.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


18.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. Capitalized terms not defined in this Agreement shall have the respective
meanings given to such terms in the Plan. In the event of a conflict between one
or more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.


19.Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


20.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


21.Severability. In the event that any provision in this Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.


22.Modifications to this Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.


23.Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Participant expressly warrants that he or she has received a right to
Performance Share Unit under the Plan,


PSU

--------------------------------------------------------------------------------

11


and has received, read, and understood a description of the Plan. The
Participant understands that the Plan is discretionary in nature and may be
modified, suspended, or terminated by the Company at any time.


24.Compliance with Laws and Regulations; General Restrictions on Delivery of
Shares. The Participant understands that the vesting of the Performance Share
Units under the Plan and the issuance, transfer, assignment, sale, or other
dealings of the Shares shall be subject to compliance by the Company (or any
Subsidiary) and the Participant with all applicable requirements under the laws
and Rules of the country of which the Participant is a resident. Furthermore,
the Participant agrees that he or she will not acquire Shares pursuant to the
Plan except in compliance with the laws and Rules of the country of which the
Participant is a resident.


The Company shall not be required to transfer or deliver any Shares, dividends,
dividend equivalents or distributions relating to such Shares until it has been
furnished with such opinions, representations or other documents as it may deem
necessary or desirable, in its discretion, to ensure compliance with any law or
Rules of the Securities and Exchange Commission or any other governmental
authority having jurisdiction under the Plan or over the Company, the
Participant, or the Shares or any interests therein. The award of Performance
Share Units evidenced by this Agreement is also subject to the condition that,
if at any time the Committee administering the Plan shall determine, in its
discretion, that the listing, registration or qualification of the Shares (or
any capital stock distributed with respect thereto) upon the New York Stock
Exchange (or any other securities exchange or trading market) or under any
United States state or Federal law or other applicable Rule, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of the Performance Share Units
evidenced by this Agreement or the issuance, transfer or delivery of the Shares
(or the payment of any dividends, dividend equivalents or other distributions
related to the Shares), the Company shall not be required to transfer or deliver
any Shares, dividends, dividend equivalents or distributions relating to such
Shares unless such listing, registration, qualification, consent or approval
shall have been effected or obtained to the complete satisfaction of the
Committee and free of any conditions not acceptable to the Committee.


25.Authorization to Release and Transfer Necessary Personal Information. The
Participant hereby explicitly and unambiguously consents to the collection, use,
processing, and transfer, in electronic or other form, of his or her personal
data by and among, as applicable, the Company and the Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the Company and the
Subsidiaries may hold certain personal information about the Participant
including, but not limited to, the Participant’s name, home address, email
address and telephone number, date of birth, social security number (or any
other social or national identification number), salary, nationality, job title,
number of Performance Share Units and/or Shares held and the details of all
Performance Share Units or any other entitlement to Shares awarded, cancelled,
vested, unvested or outstanding for the purpose of implementing, administering
and managing the Participant’s participation in the Plan (the “Data”). The
Participant understands that the Data may be transferred to the Company or any
of the Subsidiaries, or to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that any recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data to a broker or other third party
assisting with the administration of Performance Share Units under the Plan or
with whom Shares acquired pursuant to the vesting of the Performance Share Units
or cash from the sale of such Shares may be deposited. Furthermore, the
Participant acknowledges and understands that the transfer of the Data to the
Company or the Subsidiaries or to any third parties is necessary for his or her
participation in the Plan. The Participant understands that Data


PSU

--------------------------------------------------------------------------------

12


will be held only as long as is necessary to implement, administer and manage
his or her participation in the Plan. The Participant understands that he or she
may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein by contacting his or her local human
resources representative in writing. The Participant further acknowledges that
withdrawal of consent may affect his or her ability to vest in or realize
benefits from the Performance Share Units, and his or her ability to participate
in the Plan. For more information on the consequences of refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.


Finally, upon request of the Company or the Employer, the Participant agrees to
provide an executed data privacy consent form (or any other agreements or
consents that may be required by the company and/or the Employer) to the Company
and/or the Employer that the Company and/or the Employer may deem necessary to
obtain from the Participant for the purpose of administering the Participant’s
participation in the Plan in compliance with the data privacy laws in the
Participant’s country, either now or in the future. The Participant understands
and agrees that the Participant will not be able to participate in the Plan in
the Participant fails to provide any such consent or agreement requested by the
Company and/or the Employer.


26.Electronic Delivery and Execution. The Participant hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of this Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agrees that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be affected by a third
party engaged by the Company to provide administrative services related to the
Plan.


27.English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Plan be drawn up in English. If the Participant receives this
Agreement, the Plan or any other documents related to the Plan translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version will control.


28.Appendix. Notwithstanding any provision of the Agreement to the contrary,
this Performance Share Unit grant and the Shares acquired under the Plan shall
be subject to any and all special terms and provisions as set forth in the
Appendix, if any, for the Participant’s country of residence (and country of
employment, if different). Further, if the Participant transfers his or her
residence and/or employment to another country reflected in the Appendix to this
Agreement, the special terms and conditions for such country will apply to the
Participant to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with local laws or Rules to facilitate the operation and
administration of the Performance Share Units and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant's transfer). Any applicable Appendix shall
constitute part of this Agreement.




PSU

--------------------------------------------------------------------------------

13




SCHEDULE A


The number of Performance Share Units to which the Participant will be entitled
if the Participant satisfies the applicable service requirements will be
calculated by the Committee based on the Company’s “Relative Total Stockholder
Return” (as defined below). Specifically, the Committee shall calculate the
number of vested Performance Share Units for the Participant if the Participant
satisfies the applicable service requirements by multiplying the Participant’s
Target Number of Performance Share Units by the applicable percentage determined
as set forth below based on the Company’s Relative Total Stockholder Return
results for the specified period. As noted in the Terms and Conditions to this
Agreement, special rules apply under certain circumstances, such as death, PSU
Disability, PSU Change in Control and Retirement.


The following table shall apply for calculating this Award:


Relative Total Stockholder Return Over the Company’s 20 - 20 Fiscal Years


25th Percentile
33.3ths Percentile
50th Percentile
62.5ths Percentile
75th Percentile
25%
50%
100%
150%
200%



The maximum percentage by which the Participant’s Target Number of Performance
Share Units is multiplied cannot exceed 200%, and no Performance Share Units
shall vest unless the Company’s Relative Total Stockholder Return performance
for the specified period is equal to or greater than the level required to earn
an award of 25% of the Participant’s Target Number of Performance Share Units.


If the Company’s Relative Total Stockholder Return performance falls between
designated levels of performance set forth in the above table, the percentage by
which the Participant’s Target Number of Performance Share Units is multiplied
will be calculated by linear interpolation.


Relative Total Stockholder Return shall mean the percentile ranking of the
Company's Total Stockholder Return (as defined below) measured relative to each
company in the Comparator Group's Comparator Total Stockholder Return (as
defined below) during the period from March 1, 20__ through February 2_, 20__
(the “Valuation Period”). The Comparator Group shall consist of those companies
that are included in the S&P 500 Index during both the last ten (10) trading
days of the Company’s 20__ fiscal year (ending February 2_, 20__) and the last
ten (10) trading days of the Company’s 20__ fiscal year (ending February 2_,
20__) and only relates to the class of stock included in that index.


The percentile ranking of the Company’s Relative Total Stockholder Return shall
be that fraction which is calculated by dividing the number of companies in the
Comparator Group whose Comparator Total Stockholder Return performance is
exceeded by the Company (based on the Total Stockholder Return) by the total
number of companies in the Comparator Group.


Except as noted in this Schedule A, no adjustments for Extraordinary Items shall
be made when calculating Relative Total Stockholder Return.


Total Stockholder Return shall mean the percentage rate of growth during the
Valuation Period of an investment of $1,000 in shares of Class A Common Stock on
the first day of the Valuation Period, assuming reinvestment of all dividends
paid during the Valuation Period and adjusted in an equitable manner for any
material stock splits, reverse stock splits or similar transactions.


Comparator Total Stockholder Return for an applicable company in the Comparator
Group shall mean the percentage rate of growth during the Valuation Period of an
investment of $1,000 in shares of the


PSU

--------------------------------------------------------------------------------

14


common stock of the applicable company in the Comparator Group on the first day
of the Valuation Period, assuming reinvestment of all dividends paid during the
Valuation Period and adjusted in an equitable manner for any material stock
splits, reverse stock splits or similar transactions.


Total Stockholder Return for the Company or any applicable company in the
Comparator Group shall be measured based on the average Fair Market Value of the
applicable share of stock for the last ten (10) trading days prior to the
commencement of the Company’s 20__ fiscal year on March 1, 20__ as compared to
the average Fair Market Value of the same shares for the last ten (10) trading
days of the Company’s 20__ fiscal year ending on February 2_, 20__. The Fair
Market Value of the Company’s Class A Common Stock or of a share of the common
stock of a company in the Comparator Group shall mean the closing price of a
share of that stock on the New York Stock Exchange or other national stock
exchange on which that stock is actively traded for that date as reported in the
Wall Street Journal, Eastern Edition or such other standard reference service as
the Committee may select.


PSU

--------------------------------------------------------------------------------

15




APPENDIX




CANADA
_______________________________________________________________________


In addition to the terms and conditions of the Constellation Brands, Inc.
Long-Term Stock Incentive Plan, as Amended and Restated as of July 18, 2017 (the
“Plan”) and the Performance Share Unit Agreement (the “Agreement”), the
Participant’s grant of Performance Shares Units is subject to the following
additional terms and conditions as set forth in this appendix (the “Appendix”).
All defined terms as contained in this Appendix shall have the same meaning as
set forth in the Plan and the Agreement.


1.    Resale Restriction. The Participant is permitted to sell the Shares
acquired upon vesting through the designated broker appointed under the Plan,
provided the resale of Shares acquired under the Plan takes place outside of
Canada through the facilities of the stock exchange on which the shares are
listed. The Shares are currently listed on the New York Stock Exchange.


2.    Use of English Language. The parties acknowledge that it is their express
wish that the present agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. As a convenience, the
award agreement and other documents have been translated into French.   If the
meaning of the translated version of any document or text is different than the
English version, the English version will control. Les parties reconnaissent
avoir exigé la rédaction en anglais de la présente convention, ainsi que de tous
documents, notifications et procédures judiciaires conclus, donnés ou intentés
en vertu de la présente convention ou se rattachant directement ou indirectement
à la présente convention. Pour des raisons pratiques, la convention de
subvention et d’autres documents ont été traduits en langue française. Si le
sens de la version traduite de tout document ou si le texte est différent de la
version anglaise, la version anglaise prévaudra.




MEXICO
_______________________________________________________________________


Use of English Language. The parties acknowledge that it is their express wish
that the present agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  As a convenience, the
award agreement and other documents have been translated into Spanish.   If the
meaning of the translated version of any document or text is different than the
English version, the English version will control. Uso del idioma inglés. Las
partes señalan que es su expreso deseo que el presente acuerdo, así como todos
los documentos, comunicaciones y procedimientos judiciales en los que entren a
ser parte, otorgados o instituidos a este respecto, o relacionados directa o
indirectamente con el mismo, se redacten en inglés. Para su comodidad, el
acuerdo de adjudicación y otros documentos han sido traducidos al español. Si el
significado de la versión traducida de cualquier documento o texto no fuera el
mismo que el de la versión inglesa, prevalecerá el significado de la versión
inglesa.






PSU

--------------------------------------------------------------------------------

16




SWITZERLAND
_______________________________________________________________________


Securities Law Information. The Performance Share Units are not intended to be
publicly offered in or from Switzerland. Neither this document nor any other
materials relating to the Plan (i) constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations (ii) may be
publicly distributed nor otherwise made publicly available in Switzerland or
(iii) have been or will be filed with, approved or supervised by any Swiss
regulatory authority, including the Swiss Financial Market Authority (FINMA).




PSU